Order and judgment unanimously affirmed without *1009costs. Memorandum: Supreme Court properly determined that the Zoning Board of Appeals exceeded its authority by deciding that the conditions imposed in the rezoning approval of the Town Board were invalid and unenforceable (see, Old Farm Rd. v Town of New Castle, 26 NY2d 462, 466; Scarsdale Supply Co. v Village of Scarsdale, 8 NY2d 325, 330; Western Stone Prods. Corp. v Town Bd., 25 AD2d 493). We reject respondents’ attempt to characterize the Zoning Board’s action as an "interpretation” of the Town Board’s determination. The Zoning Board’s findings that the conditions imposed by the Town Board were impermissibly vague or prohibited amounted to an improper ruling on the validity and enforceability of the Town Board’s action. (Appeals from Order and Judgment of Supreme Court, Erie County, Mintz, J. — Article 78.) Present — Denman, P. J., Pine, Balio, Fallon and Davis, JJ.